NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE PHYLLIS LEITHEM, CHARLES A.
KREMERS, W. PAUL HARRELL, STEPHEN LEW`IS,
KARL D. SEARS, QUAN HE, AND PETER R. ABITZ
2011-1030
(Seria1 No. 09/863,585)
Appeal from the United States Patent and Tradernark
OfE1ce, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The appellants move for a 14-day extension of time,
until January 10, 2011, to file their opening brief, until
February 14, 2011, for the appellee to file his brief, and
until February 28, 2011, for the appellants to file their
reply brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

1N RE LE1THEM 2
FoR THE CoUR'r
 2 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk `
cc: Wil1iam J. Spatz, Esq. F|LEn
u.s.c0uRT oF F0R
RaYm°“d T' chem ESq' 11-le FE0ERAlPdlEh'bSn
821 nrc 22 2010
lAN HSRBALY
Cl;ERK -